Case 4:19-cv-01001-A Document 6-1 Filed 12/02/19                            Page   1 ofOF2DISTHiCT
                                                                               Cl f.fiK     PageID    140
                                                                                                   COURT
                                                                                 f~ORTHERN D1ST.Of TX
                                                                                 FORT WORTH CHV!SlON
                                                                                       C\L.F:fJ




Female Firefighter Jane Doe
Plaintiff
v.
                                                               Civil Action No.
Fort Worth Texas et al.
Defendant


                        CERTIFICATE OF INTERESTED PERSONS
                               (This form also satisfies Fed. R. Civ. P. 7.1)

Pursuant to Fed. R. Civ. P. 7.1 and LR 3.l(c), LR 3.2(e), LR 7.4, LR 81.l(a)(4)(D), and LR 81.2,
Plaintiff



provides the following infonnation:
       For a nongovernmental corporate party, the name(s) of its parent corporation and any
publicly held corporation that owns I 0% or more of its stock (if none, state "None"):
*Please separate names with a comma. Only text visible within box will print.

None.




        A complete list of all persons, associations of persons, fitms, partnerships, corporations,
guarantors, insurers, affiliates, parent or subsidiary corporations, or other legal entities that are
financially interested in the outcome of the case:
*Please separate names with a comma. Only text visible within box will print.

None.
             Case 4:19-cv-01001-A Document 6-1 Filed 12/02/19                          Page 2 of 2 PageID 141




                                                              Date:
                                                              Signature:
                                                              Print Name:
                                                              Bar Number:          24095214
                                                              Address:
                                                                                   325 N. St. Paul Street. Ste 4500
                                                              City, State, Zip:
                                                                                   Dallas TX 75201
                                                              Telephone:
                                                                                   214-953-0182
                                                              Fax:
                                                                                   214-953-0185
                                                              E-Mail:
                                                                                   wgould@romclaw.com




NOTE: To electronically file this document, you will find the event in our Case Management (CM/ECF) system, under Civil/Other
Documents/Certificate of Interested Persons
